Title: From George Washington to George Clinton, 17 August 1778
From: Washington, George
To: Clinton, George


          
            Sir,
            Head Quarters White Plains Aug. 17th 1778
          
          Mr Benson having signified to me, that you would stand in need of a flag to conduct
            some persons to the enemy’s lines on the 19th instant;
            I am to inform Your Excellency, that an officer will attend at Fish Kill on the day
            appointed to receive and execute the orders, which shall be given him for that
              purpose. I have the honor to be With the greatest
            respect Sir, Your most Obedt servt
          
            Go: Washington
          
        